Citation Nr: 0925465	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service 
connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in February 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in April 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  
This letter also included a PTSD Stressor Questionnaire for 
the Veteran to complete and return to the RO.  Thereafter, 
the claim was reviewed and a statement of the case (SOC) was 
issued in February 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service personnel records, records from the Social Security 
Administration (SSA), and all relevant private and VA 
treatment records pertaining to his claimed disability have 
been obtained and associated with his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diagnosed PTSD is based on 
a verified stressor and related to service.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background

Service personnel records reflect that the Veteran served in 
the Republic of Vietnam from November 1967 to November 1968.  
His military occupational specialties at that time were 
Recovery and Evacuation specialist (63F), and Light Wheel 
Vehicle Mechanic (63B).  Among the awards he received were 
the Army Commendation medal and the Bronze Star medal.  Both 
medals were awarded for meritorious service.  His highest 
documented rank in service was E-5.

Service treatment records, including July 1966 induction and 
August 1969 separation examination reports, show no 
complaints or treatment for a psychiatric disability. 

VA outpatient treatment records beginning in November 2002 
reflect that the Veteran was seen for referral for physical 
therapy.  He had a history of strokes (cerebrovascular 
accidents) in April and August 2002, with mild left 
hemiparesis.  He also had a history of TIAs (transient 
ischemic attacks) in August and November 2002.  These 
episodes had caused cognitive dysfunction; i.e., memory loss 
and difficulty following instructions.  In a January 2003 VA 
OT (occupational therapy) progress note, it was indicated 
that cognition was impaired, he was only oriented to year and 
person, limited memory, impairment in following commands - 
requiring repetition and cueing to complete tasks.  

In a February 2003 VA mental health progress note, the 
Veteran complained of four strokes, the most recent in 
November 2002, with cognitive deficits including decreased 
short term memory, confusion, frustration, forgetfulness, and 
problems managing activities of daily living such as feeding, 
bathing and dressing self without assistance.  The Veteran 
claimed to have a bronze star and Purple Heart for combat in 
Vietnam with the highest rank E-7.  Upon physical examination 
the physician found the Veteran oriented to person and place, 
but not to year or date, cooperative, pleasant, with 
depressed mood, depressed but blunted affect, no suicidal 
ideation or plans, no homicidal ideations or plans, coherent 
and relevant speech, organized and goal directed thoughts, no 
delusions, no hallucinations, severely limited insight and 
judgment, poor memory and poor calculation.  The physician 
diagnosed dementia, moderately severe due to multiple 
cardiovascular accidents (CVA), some PTSD symptoms, and 
depression due to medical condition.  The psychiatrist did 
not state the etiology of the PTSD.

In a June 2003 VA mental health follow-up note, the Veteran 
denied any depression, psychotic symptoms, depression, manic 
symptoms, suicidal or homicidal ideations or plan, sleep or 
appetite problems, constipation, side effects from 
medications, or alcohol or drug use.  Upon examination, the 
physician found the Veteran casually dressed, pleasant, 
cooperative, alert, oriented, with relevant and coherent 
speech, good eye contact, blunted affect, and impaired 
insight and judgment.  The physician again diagnosed 
dementia, moderately severe due to multiple cardiovascular 
accidents, some PTSD symptoms, and depression due to medical 
condition.  

In a November 2003 VA neurology consultation note, the 
neurologist diagnosed dementia/cognitive disorder which were 
no doubt as a result of the prior strokes. 

In a May 2004 VA mental health progress note, the Veteran 
stated he was sleeping better but complained of nightmares of 
Vietnam, startle response, and flashbacks.  The Veteran asked 
to bee seen by the VA PTSD Clinical Team (PCT).  Upon 
physical examination the Veteran denied any psychotic 
symptoms, depression, or manic symptoms, suicidal ideation or 
plans, homicidal ideations or plans, delusions or 
hallucinations.  The psychiatrist also found impaired insight 
and judgment.  The physician diagnosed dementia, moderately 
severe due to multiple CVA, PTSD due to combat in Vietnam, 
and depression due to medical condition. 

In a June 2004 VA PCT consultation note, the Veteran was 
evaluated for PTSD-related complaints.  The Veteran 
reiterated his military experience, and claimed that while 
his specialty was vehicle wheel mechanic, the majority of his 
time was detailed to any infantry unit, running patrols and 
guarding the perimeter around the Bien Hoa area.   He claimed 
that he was in direct combat including life threatening 
danger from small arms, artillery, rocket, mortar fire, as 
well as mines and booby traps.  He stated he witnessed other 
soldiers maimed and killed and, although difficult to 
discuss, he related an incident in which another soldier 
named "Warren" was killed when the foxhole he and Warren 
were in and came under attack.  He claimed he was wounded 
with shrapnel to his right side, knee, and shoulder, 
hospitalized and treated for his wounds, and returned to his 
unit.  He claimed that he continued to re-experience this 
incident and expressed guilt over surviving.  The VA social 
worker noted that the DD-214 was reviewed which included 
Vietnam service, but did not include a Purple Heart, or a 
Bronze Star with a Combat V. 

The Veteran complained of symptoms upon returning from 
Vietnam including being bothered by trauma related memories 
and sleep disturbance because of combat related nightmares.  
The Veteran reported distressing nightmares about some aspect 
of traumatic experiences 2-3 times weekly, and related 
nightmares 2-3 times a month.  He described less frequent 
episodes of flashbacks, reliving experiences, as well as 
having intense emotional physiological response to anything 
symbolizing or resembling his traumatic experiences.  He 
reported that since returning from Vietnam, he had been pre-
occupied with feeling safe and hypervigilant, compulsively 
checks doors, locks and windows.  He also reported attempts 
to avoid activities, people, places, and things that may 
trigger recollections of traumatic experiences as well as 
avoiding thoughts, feelings, and conversations associated 
with his traumas.   

Upon mental examination, the physician noted that the Veteran 
was appropriately groomed, and ambulation was slow due to 
stroke residuals.  The physician further noted that he was 
guarded, but in general cooperative, with slow and deliberate 
speech, and, apparently because of aphasia, had difficulty 
articulating thoughts and feelings.  The Veteran was reported 
to have impaired short term memory, intact long term memory 
with good recollection of service, rational and goal directed 
thoughts, no indication of psychosis, depressed mood with 
restricted affect, and intact judgment and insight.  The 
clinical social worker diagnosed chronic PTSD. 

In a May 2005 statement, the Veteran's wife stated that the 
Veteran had shared his experiences with his doctors including 
symptoms such as continuously checking doors and windows, 
nightmares, startle response, and flashbacks that sometimes 
result in him crouching on the floor next to the bed.  In a 
May 2005 response to the PTSD Questionnaire, the Veteran's 
wife submitted that a soldier by the name of "Warren" was 
killed alongside the Veteran, although she did not know the 
date.  She also indicated that the Veteran was deployed with 
fellow paratroopers of the 101st Airborne Division, with the 
goal to provide support at the military installation at Khe 
Sanh.  She stated that because of the severity of gunfire and 
relentless swarms of Viet Cong, the US Forces suffered 
countess casualties and during this support campaign, the 
Veteran's fellow comrade was fatally wounded alongside him.  
She reported that the Veteran continued to fight for his life 
and since then has suffered both physically and mentally. 

In February, August, and December 2005 VA mental health 
progress notes, the Veteran complained of depressed mood and 
poor sleep.  Upon physical examination the Veteran denied any 
psychotic symptoms, depression, or manic symptoms, suicidal 
ideation or plans, homicidal ideations or plans, delusions or 
hallucinations.  The physician also found impaired insight 
and judgment.  The physician diagnosed dementia, moderately 
severe due to multiple CVA, PTSD due to combat in Vietnam, 
and depression due to medical condition. 

In a November 2005 VA PCT progress note, the Veteran claimed 
that he was in a war zone and received hostile fire.  He 
stated that during his campaign at Da Nang, with the101st 
Airborne, a fellow comrade was killed along side him when 
fired upon returning from the mess hall. During that time 
there were shots fired from everywhere, soldiers were being 
killed all around him.  He thought he was going to die.  He 
could not understand how he survived.  He reported that he 
served during the Tet Offensive and thought he was going to 
die when he received hostile fire.  The Veteran complained of 
re-experiencing intrusive thoughts, nightmares, and 
flashbacks of his war-related events during the night.  He 
claimed that he would crawl on the floor during the night to 
protect his family from intruders, and checking the perimeter 
of the house ensuring that doors and windows were all locked 
and secured several times throughout the night.  He also 
claimed that he dreamt of his events when watching news about 
the Iraqi War.  The Veteran complained of feeling detached at 
times, feeling numb, and having no interest in things when 
these events and thoughts occur.  The physician diagnosed 
PTSD. 

Records received from the Social Security Administration in 
March 2006 document that the Veteran was determined to be 
disabled for SSA purposes from April 2002 based on late 
effects of cerebrovascular disease and hypertension.  None of 
the associated VA or private treatment records contained 
findings related to his psychiatric disability.

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  The 
Board points out that no other objective indication of combat 
been provided.  In other words, combat has not been 
established by objective, competent, and factual evidence of 
record.  See VAOPGCPREC 12-99 at p. 4.  Consequently, the 
occurrence of the Veteran's claimed stressors cannot be 
established on the basis of his assertions, alone.  The 
record must contain evidence that corroborates the occurrence 
of his alleged stressors.

In this case, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  In 
a January 2006 deferred rating decision and February 2006 
Memorandum, the RO determined that the information described 
by the Veteran was insufficient to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)).  VA also sought to independently verify the 
specific incident in which the Veteran indicated that he 
witnessed the death of "Warren" in a foxhole.  However, the 
Veteran's stressor account was not corroborated by any 
objective documentary evidence from his period of active 
duty.  The RO researched the death of the Veteran's claimed 
fellow serviceman, and while the records could verify the 
deaths of two individuals with the last name "Warren", 
neither were in the Veteran's battalion, and of the two only 
one died in 1968, but not where the Veteran's unit was 
assigned.  Furthermore, although the Veteran's wife claimed 
the Veteran was under attack at Khe Sahn, the records show 
his unit at Phan Rhang, which is not in close proximity to 
Khe Sahn.  Requests dated in June 2005 and February 2006 for 
additional information related to the stressors were not 
answered.

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or any additional unit designations to the company level-to 
establish the occurrence of the claimed in-service stressful 
event, the foxhole attack.  

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA psychiatrist, in May 2004 and a VA social worker in June 
2004, there is no indication that at the time of diagnosis 
the examiners conducted a comprehensive review of the entire 
claims file.  As these examinations are based on the 
Veteran's reported history, they have little probative value.  
See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that 
is based on history furnished by the veteran that is 
unsupported by clinical evidence is not probative); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


